Sognier, Judge.
The Supreme Court in Vogtle v. Coleman, 259 Ga. 115 (376 SE2d 861) (1989), addressed the two appeals consolidated in this court’s opinion in Vogtle v. Coleman, 188 Ga. App. 159 (372 SE2d 642) (1988). The Supreme Court affirmed Case No. 76283, specifically insofar as Division 5 of our opinion is concerned. Vogtle v. Coleman, 259 Ga. at (1). As to Case No. 76418, the Supreme Court expressly affirmed our holding that Coleman was not entitled to the $33,254.60 in attorney fees and expenses of litigation awarded by the trial court pursuant to OCGA § 9-15-14, see Vogtle v. Coleman, 259 Ga. at 116 (2), but reversed the judgment line in that case. We had noted in passing that Ferguson v. City of Doraville, 186 Ga. App. 430, 433 (367 SE2d 551) (1988) addressed the recoverability of attorney fees and expenses of litigation in a pre-OCGA § 9-15-14 context. The Supreme Court overruled Ferguson on this one limited issue (Vogtle v. Coleman, 259 Ga. 119, fn. 8) and held in its Division 3 that “the trial court correctly allowed Coleman these expenses [i.e., the $33,254.60] for prosecuting his Yost claim,” (emphasis in original deleted; emphasis supplied) pursuant to OCGA § 13-6-11, apparently under a “right for any reason” standard. See generally Knight v. Stevens Logging, 173 Ga. App. 359, 360 (1) (326 SE2d 494) (1985). This language controls Vogtle’s arguments referenced in Division 9 of our opinion adversely to him. Accordingly, we vacate the judgment line in Case No. 76418 and the judgment of the Supreme Court is made the judgment of this court.

Judgments affirmed.


Carley, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Pope, Benham and Beasley, JJ., concur.

George J. Polatty, Jr., Kirk M. McAlpin, for appellee.